DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Response to Non-Final filed 08/04/2022. 
The status of the Claims is as follows:	
Claims 19-26 and 32-38 have been cancelled;
Claims 39 and 40 are new; 
Claims 1, 9, 16 and 27 have been amended;
Claims 1-18, 27-31, 39 and 40 are pending and have been examined. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Stinebruner on 08/20/2022.

The application has been amended as follows: 

40.	(Currently Amended) A method of controlling a load wrapping apparatus configured to wrap a load with packaging material dispensed from a packaging material dispenser, the load wrapping apparatus of the type including a rotational drive system that generates relative rotation between the packaging material dispenser and the load about an axis of rotation, a packaging material drive system that controls a dispense rate of the packaging material dispenser during the relative rotation, and a lift drive system that controls a position at which the packaging material dispensed by the packaging material dispenser contacts the load along a direction generally parallel to the axis of rotation, the method comprising:
receiving input data associated with a load containment force requirement to be used when wrapping the load with packaging material, wherein the input data specifies a load attribute associated with the load; 
determining the load containment force requirement using the input data; and
using a central processing unit, determining a first parameter and a second parameter to meet the load containment force requirement associated with the input data based on a packaging material attribute associated with the packaging material, wherein the first parameter is configured to control the packaging material drive system of the load wrapping apparatus during the relative rotation generated by the rotational drive system to apply the packaging material to the load with a wrap force, and wherein the second parameter is configured to control the lift drive system of the load wrapping apparatus during the relative rotation to cause the packaging material dispenser to apply a sufficient amount of packaging material to the load with a sufficient amount of wrap force throughout a contiguous region extending between a first position disposed proximate a first opposing end of the load and a second position disposed proximate a second opposing end of the load to meet the load containment force requirement throughout the contiguous region.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed the input data specifies a load containment force to be applied to the load in addition to the limitations included in Claim 1. 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed determining the load containment force requirement using the input data and using a central processing unit in addition to the limitations included in Claim 16. 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed input data specifies a load containment force to be applied to the load in addition to the limitations included in Claim 27. 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed step of determining the load containment force requirement using the input data in addition to the limitations included in Claim 40. 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731